Citation Nr: 1034887	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
residuals of a comminuted fracture of the left humerus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated in a July 2005 statement that he has 
received treatment at the Fort Myers VA Outpatient Clinic (VAOPC) 
in Ft. Myers, Florida, beginning in 2003 through the present.  A 
review of the record reveals that records from the Ft. Myers 
VAOPC have not been requested and are not associated with the 
claims file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified possible outstanding VA records 
pertinent to the Veteran's current claims on appeal, VA must 
undertake efforts to acquire such documents as these records may 
be material to his claims; a reasonable effort should be made to 
obtain such records.  See 38 U.S.C.A. § 5103A(b).

Furthermore, the Board observes that the Veteran was provided a 
VA examination in February 2007 to determine the current severity 
of the Veteran's service-connected disorder.  At the VA 
examination, the Veteran complained of a tingling sensation to 
his left fingers, and the examination report reflects a diagnosis 
of paresthesia of the fingers of the left hand.  However, it is 
unclear whether this condition represents a symptom of the 
Veteran's service-connected residuals of a comminuted fracture of 
the left humerus, or if it is a separate disability.  As such, on 
remand, the Veteran should be provided a new VA examination to 
address the current severity and symptomatology of his service-
connected disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the Fort Myers, Florida, 
VAOPC for the period 2003 to the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.	Schedule the Veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
residuals of a comminuted fracture of the 
left humerus.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
offer specific findings as to range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's service-connected disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the Veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees, and 
complaints and clinical findings should be 
reported in detail.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.

In addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis, or 
loss of head, nonunion of or fibrous union 
of the humerus.  If paresthesia of the 
fingers of the left hand is found the 
examiner should indicate whether or not 
this is a residual of the service 
connected comminuted fracture of the left 
humerus.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


